Citation Nr: 1420687	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disorder.

3.  Entitlement to service connection for cateracts.

4.  Entitlement to service connection for restless legs syndrome, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for arthritis of the neck. 

7.  Entitlement to service connection for arthritis of the bilateral hips.

8.  Entitlement to service connection for arthritis of the bilateral knees.

9.  Entitlement to service connection for arthritis of the bilateral ankles.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to January 1972.   This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2013, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO. A transcript of the hearing is in the Virtual VA paperless claims folder.

Relevant records from the claims file have been stored electronically as part of the Virtual VA paperless claims processing system. The Board has reviewed all electronic and paper records associated with this file. There are no records in the Veterans Benefits Management System.

The Veteran underwent a VA examination in June 2013, at which time the record shows that a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD was raised.  As it does not appear that this claim has been adjudicated by the AOJ, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.

The issues of service connection for cataracts, a back disorder, restless legs syndrome, hypertension, and arthritis of the neck, bilateral hips, bilateral knees, and bilateral ankles are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2013, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issue of an increased rating for GERD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issue of entitlement to an increased rating for service-connected GERD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204. When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law. Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal. 38 U.S.C.A. §§ 7104, 7105(d). 

In an October 2013 statement, the Veteran stated that he wished to withdraw any further appeal as to the disability rating for GERD.  Given the Veteran's clear intent to withdraw his appeal as to this issue, further action by the Board in this matter would not be appropriate.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The issue of an increased rating for GERD, having been withdrawn, is dismissed.


REMAND

The purpose of this remand is to obtain private treatment records that may be relevant to the Veteran's claims.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2013). The duty to assist includes making reasonable efforts to obtain private medical records. 38 C.F.R. § 3.159(c)(1), (2).  Here, the Veteran testified at the October 2013 Board hearing that he received treatment for his cataracts from Dr. BB and continuous treatment for his other medical disorders at Scott & White.  The most recent Scott and White records are dated in 2007.  No records from Dr. BB are of record; it does not appear that any attempts to obtain these have been made. However, there is no indication that the RO has previously attempted to obtain these records. Accordingly, remand is required to obtain any outstanding private treatment records.

Additionally, the RO adjudicated the claim for a back disorder as a service connection claim; this claim was initially denied however, in 1972 for failure to report to an examination.  Accordingly, it is a claim to reopen and appropriate notice must be provided prior to readjudication of the claim on this basis.  

Accordingly, the case is REMANDED for the following action:

1. Provide appropriate notice to the Veteran regarding the claim to reopen.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  

2. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. In particular, the AOJ must request releases for private treatment records from Scott & White dated in 2007 and after and for Dr. BB. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include consideration of whether addendum opinions are required, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


